Citation Nr: 1226262	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right hip from osteoarthritis, status post repair of labrum, with entitlement to a compensable rating from November 22, 2010.

2.  Entitlement to an initial compensable rating for limitation of extension of the right hip from osteoarthritis, status post repair of labrum, with entitlement to a rating in excess of 10 percent from November 22, 2010.

3.  Entitlement to an initial compensable rating for impairment of the right thigh from osteoarthritis, status post repair of labrum, with entitlement to a rating in excess of 10 percent from November 22, 2010.

4.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee with meniscus tear.

5.  Entitlement to a separate initial compensable rating for right knee meniscus tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, awarded service connection and assigned a 10 percent rating for osteoarthritis of the right hip, status post repair of labrum, and awarded service connection and assigned a 10 percent rating for residuals of a right knee meniscal tear.

Although the Veteran testified in August 2010 before a Veterans Law Judge (VLJ) who is no longer employed by the Board, the Veteran indicated in April 2012 that he did not want another hearing with a different VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Therefore, the Board will proceed to evaluate the appeal.  The Board has reviewed the transcript of this hearing.

In October 2010, the Board remanded this matter for issuance of proper notice and for the scheduling of a VA examination.  At that time, only two issues were before the Board.

As a result of the development, the Appeals Management Center (AMC) granted separate ratings for hip extension, flexion, and a thigh disability, making the evaluation of these disabilities complex.  Accordingly, the issues before the Board have been rephrased to encompass the separate ratings regarding the hip and knee.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Briefly, the Veteran originally appealed his rating for an inguinal hernia.  He withdrew his appeal in July 2010 before a statement of the case was issued.  Therefore, this matter is not before the Board.


FINDINGS OF FACT

1.  Prior to November 2010, the Veteran's right hip flexion was not limited to 45 degrees or less; however, as of November 2010, his flexion was limited to 55 degrees with pain starting at 45 degrees and caused pain, locking, and popping; adversely impacted his activities of daily living and work; and per the VA examiner, caused severe functional impairment.

2.  The Veteran's right hip flexion has not been limited to 30 degrees or less during the pendency of the claim.

3.  Prior to November 22, 2010, right hip extension was not limited to 5 degrees or less and the schedular criteria do not provide for ratings in excess of 10 percent.

4.  During the pendency of the appeal the Veteran expressed difficulty if not impossibility of crossing his legs but has not experienced limitation of abduction to 10 degrees or less.

5.  The right knee osteoarthritis does not limit flexion or extension to a compensable degree.

6.  The right knee meniscus tear likely causes locking, pain, and effusion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for limitation of flexion of the right hip from osteoarthritis, status post repair of labrum have not been met while the criteria for a 10 percent rating from November 22, 2010 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 34.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5250, 5251, 5252, 5253 (2011).

2.  The criteria for an initial compensable rating for limitation of extension of the right hip from osteoarthritis, status post repair of labrum and for a rating in excess of 10 percent from November 22, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 34.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5250, 5251, 5252, 5253 (2011).

3.  The criteria for an initial 10 percent rating for impairment of the right thigh from osteoarthritis, status post repair of labrum have been met while the criteria for a rating in excess of 10 percent from November 22, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 34.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5250, 5251, 5252, 5253 (2011).

4.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right knee with meniscus tear have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5258, 5260, 5261 (2011).

5.  The criteria for a separate 20 percent rating for the meniscus tear in the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5258, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R.           §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A. Hip

In this case, the Veteran seeks increased ratings for his service-connected right hip disability, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5251, 5252, and 5253.  

Notably, the initial rating decision granted a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5252.  In February 2012, the AMC granted a separate rating for hip extension, with an initial noncompensable rating and a 10 percent rating from November 22, 2010 under DC 5251.  38 C.F.R. § 4.71a.  The AMC also granted a separate rating for hip flexion, with an initial 10 percent rating and a noncompensable rating from November 22, 2010 under DC 5252.  Id.  Finally, the AMC granted a separate rating for impairment of the right thigh, with an initial noncompensable rating and a 10 percent rating from November 22, 2010 under DC 5253.  Id.

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, DC 5003.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.

In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from zero to 125 degrees, and that normal hip abduction is from zero to 45 degrees.

Under Diagnostic Code 5251, for limitation of extension of the thigh, a maximum rating of 10 percent is assigned for limitation of extension to 5 degrees.  38 C.F.R.   § 4.71a.

Under Diagnostic Code 5252, a 10 percent disability rating is assigned for flexion of the thigh limited to 45 degrees.  Id.  For the next higher rating of 20 percent, there must be limitation of flexion to 30 degrees.  Id.

Under Diagnostic Code 5253, a 10 percent rating is assigned when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  Id.  Where there is limitation of thigh abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.  Id.

The Veteran had a VA examination in September 2007.  He reported that his right hip was weaker than the left, becomes stiff, fatigued and gives way with use, and locks.  He denied swelling, heat, redness, lack of endurance, and dislocation.  He reported constant, localized pain described as burning, aching, sharp, stabbing and sticking in nature.  On a scale from 1 to 10, with 10 being the worst pain, his pain rated a 9.  Pain is elicited by physical activity and rotation.  His condition does not cause incapacitation.  

Range of motion (ROM) measured as follows: flexion to 115 degrees with pain starting at 100 degrees; extension to 20 degrees with pain at 20 degrees; adduction to 20 degrees with pain at 10 degrees; abduction to 30 degrees with pain at 30 degrees; external rotation to 45 degrees with pain at 30 degrees; and internal rotation to 20 degrees with pain at 10 degrees.  Joint function was additionally limited by pain with pain having the major functional impact.  Joint function was not additionally limited by fatigue, weakness, lack of endurance and coordination with repetitive use.  X-rays show no significant bone, joint or soft tissue abnormality.

In his notice of disagreement, the Veteran said he has extremely limited hip ROM for both internal rotation and flexion due to mechanical limitation and bony block.  He noted instability, locking, catching, popping, constant sharp pain, and giving way with significant functional limitations.  He said the ROM reported by the examiner was incorrect as he has almost no internal rotation.  His orthopedic surgeon measured his right hip internal rotation at 10 degrees and flexion at 100 degrees.  He also noted that in 1995, his internal rotation was 10 degrees and flexion was 90 degrees.

The Veteran had another VA examination in February 2009.  He reported sharp, stabbing pain with locking.  He noted constant pain in the deep groin and hip joint.  Pain was described as squeezing, burning, aching, sharp, sticking, and stabbing.  His pain level was a 9 to 10 on the pain scale.  Pain could be elicited by physical activity, hip flexion, and internal rotation or crossing of his legs.  He reported weakness, stiffness, and decreased mobility and ROM.  He had to significantly decrease functional, sporting and weight bearing activities.  His hip catches, pops, and locks and gives way with excruciating pain when it catches and locks.  He said he cannot internally rotate his hip.  It is locked at 0 degrees with severe pain.  Avoids hip flexion and rotation.  When he stands from sitting, his hips lock and stick.  He cannot start walking without twisting and rotating his legs to pop and unlock the hip.  Yard work, gardening and crossing his legs are very difficult and painful.

The Veteran's posture and gait were within normal limits.  The right leg measured 1.5 cm shorter than the left leg.  The hip was tender to palpation but exhibited no signs of subluxation, edema, effusion, weakness, redness, heat or guarding of movement.  ROM measured as follows: flexion to 60 degrees with pain; extension to 20 degrees with pain; adduction to 20 degrees with pain; abduction to 30 degrees with pain, external rotation to 30 degrees with pain, and internal rotation to 20 degrees with pain.  Motion was additionally limited with repetitive use due to pain.  The examiner stated that the condition causes mild to moderate impact on his occupation as a physical therapist.  The condition moderately hinders running and long distance walking.

In August 2010, the Veteran had a hearing before the Board.  He described his hip surgery that he had in 2004.  The surgery was to repair or trim cartilage and to smooth the bone where his hip was bumping his pelvic bone.  He noted daily pain and that he had to avoid certain movements, such as squatting.  He also had difficulty crossing his legs and was unable to kneel.  He said he can no longer perform yard work, hike, or run.  In the mornings, he is immobile because his knee and hip locks and he has to mobilize his joints.  He said the knee pain is excruciating when his knee pops and adjusts.  He said his strength is weaker on his right lower extremity and that his muscles have atrophied.  The weakness is always present but the pain will prevent him from engaging in certain activities before the weakness is noticed.  He notices the weakness when climbing stairs.  Joint pain negatively affects his job but his work allows for more sitting than standing or walking around.  He has missed about a week of work due to his hip.  When going to bed, the joints will ache and throb.  Occasionally movements during sleep will cause pain and wake him.  The disabilities also negatively impact sexual relations.  He also said he had been using a cane for about a year for support.

He described popping of the hip and said cartilage causes snapping and popping when he moves the wrong way.  His conditions cause falls three to four times per week but he has been able to catch himself from completely hitting the ground thus far.  He estimated that he lacks 10 to 30 or 15 degrees of extension and flexion to 100 or 110.  He walks with a limp and can walk without the cane.  As for instability, he said his instability is due to pain from the meniscal tear and that it is his meniscus that causes the locking and popping and giving way of the joint.  He has internal derangement of the knee, which VA has misidentified as knee strain.  He suffers complex medial meniscal tears and that his knee locks on a daily basis.

A VA examination was conducted in November 2010.  The examiner summarized all of the treatment of the right hip during service and noted that the Veteran worked as a physical therapist for 21 years during service and has continued as such since service.  The Veteran said he has modified his job conditions to accommodate his right hip and knee disabilities.  He no longer does hospital physical therapy.

During the examination, he reported pain in the right hip, right thigh, and right knee.  Daily pain ranged from a 5 to a 10.  Severity increases if there is a catch, transient locking, or a pop in the right hip.  Pain increases with activities such as yard work, squatting, and crossing his legs - all of which he tries to avoid.  Daily right knee pain ranges from a 5 to 9 on a pain scale.  Severe pain occurs with walking, bending, kneeling, or crouching.  He tries to avoid these activities.  Weather changes also affect his pain.

He performs physical therapy exercises and has used braces and joint sleeves on his knee in the past.  He has used a cane for one and a half years.  Walking, climbing stairs or hills, getting out of bed or out of a tub, getting off the toilet or up from a chair, driving, dressing, lifting carrying, crouching, kneeling, crawling, shopping, and picking up items from the floor all exacerbate his conditions.

After being seated for 20 minutes, the Veteran indicated that his right hip pain was a 6 or 7 and his right knee was a 6 on a pain scale.  He said he might need to stand.  While seated he leaned to the left side.  His right hip was flexed approximately 60 degrees while his left hip was flexed about 80 degrees.  The right knee was flexed to about 50 degrees while seated.  The left knee was flexed to more than 90 degrees.  When attempting to stand without pushing off the arms of the chair the examiner observed a grimace and increased pain in the right hip and knee.  He walked about 50 feet in the hall and indicted right hip pain at 6 or 7 and right knee pain at a 6 on the pain scale.  He used a cane on the left side which eliminated the limp.  When walking at his fastest speed back to the examiner's office, his pain increased to a 7 or 8 in the hip and to a 7 in the knee.

Right hip ROM measured to 55 degrees flexion with pain starting at 45 degrees, extension to 0 degrees, abduction to 25 degrees with mild pain, adduction to 0 degrees with pain, internal rotation to 0 degrees with pain, and external rotation to 30 degrees with no significant pain.  The examiner observed no DeLuca criteria with repetitive motion.  X-rays show osteophytosis of the right femoral head, which is slightly irregular in shape, minimal joint space narrowing and acetabular osteophytosis bilaterally.  The diagnosis included degenerative joint disease of the right hip, past acetabular labral tear, and right hip continued impingement with recurrent popping, catching and partial locking of the hip.  

The examiner said that his opinion as a board certified orthopedic surgeon is that functional impairment of the Veteran's right hip is severe.

The Board has reviewed all of the evidence and finds that an initial rating in excess of 10 percent for limitation of flexion of the hip under DC 5252 is not warranted.  38 C.F.R. § 4.71a.  Unfortunately the evidence shows that the Veteran's ROM is far greater than allowed for a compensable rating, even with consideration of his complaints of pain, the DeLuca criteria, and other reported symptomatology.  The AMC granted the minimum 10 percent rating under 38 C.F.R. § 4.59, which allows for the assignment of the minimum compensable rating for painful motion of a joint.  Thus, an increased initial rating is not warranted.

It is important for the Veteran to understand that without taking into consideration his problems with pain, the current evaluation could not be justified, let alone a higher evaluation.  

In this regard, the Board must also note that the Veteran is now compensated under several DCs for his hip and knee.  The problem associated with one of his now several service-connected disabilities associated with the hip and knee cannot provide the basis to increase another separate service connected disability evaluation.    

The Board also finds that a 10 percent rating is warranted from November 22, 2010 because the Veteran's flexion was limited to 55 degrees with pain starting at 45 degrees.  Generally, a 10 percent rating is warranted when flexion is limited to 45 degrees.  In this case, because his pain started at 45 degrees and based on his complaints of pain, locking, and popping; the impact of the disability on his activities of daily living and work; and the VA examiner's finding that the condition causes functional impairment, the Board finds that a 10 percent schedular rating is appropriate.  The symptomatology does not warrant a higher schedular rating at this time as flexion is not limited to 30 degrees or less, even with consideration of pain.

Regarding limitation of extension of the thigh, an initial compensable rating is not warranted under DC 5251 because extension was not limited to 5 degrees.  38 C.F.R. § 4.71a.  Prior to November 2010, extension was limited to 20 degrees with pain starting at 10 degrees.  Even with consideration of the DeLuca criteria and complaints of pain, popping, and locking, among other symptoms, ROM is far greater than allowed for an initial compensable rating.  In addition, an initial compensable rating is not warranted under DC 5251 via 38 C.F.R. § 4.59 because this regulation provides only that the minimum rating be assigned for a painful joint; it does not provide that the minimum rating be assigned under each potentially applicable diagnostic code.  Accordingly, an initial compensable rating under DC 5251 for limitation of extension of the thigh is not warranted.  38 C.F.R. § 4.71a.  

Further, the Board finds that a schedular rating in excess of 10 percent for limitation of extension of the thigh from November 22, 2010 is not warranted as 10 percent is the maximum schedular rating provided for limitation of extension.  See 38 C.F.R. § 4.71a.

Finally, the Board has considered whether an initial rating and a rating in excess of 10 percent from November 22, 2010 is warranted under DC 5253 for impairment of the thigh.  38 C.F.R. § 4.71a.  In this case, it appears that the Veteran has had difficulty crossing his legs during the pendency of the claim; therefore, the Board finds that an initial 10 percent rating should be granted.  Unfortunately, a higher rating is provided only when there is limitation of thigh abduction with motion lost beyond 10 degrees.  In this case, the Veteran's abduction has measured to 25 degrees or more.  Thus, even considering his complaints of pain and potential DeLuca criteria, his ROM is far greater than allowed for an increased rating.  Therefore, a rating in excess of 10 percent is not warranted under DC 5253.  38 C.F.R. § 4.71a.

In summary, the evidence supports the assignment of a 10 percent rating for limitation of flexion throughout the entire pendency of the claim and to this extent, the appeal is granted.  The evidence does not support the assignment of an initial compensable rating for limitation of extension and the schedular criteria do not provide for a rating in excess of 10 percent; thus an increased rating from November 22, 2010 is not available for limitation of extension.  Therefore, the appeal as to this issue is denied.  Finally, the evidence supports the assignment of a 10 percent rating for impairment of the thigh throughout the entire pendency of the claim and to this extent, the appeal is granted.

B. Knee

The Veteran seeks an initial rating in excess of 10 percent for osteoarthritis of the right knee with meniscus tear which has been rated under 38 C.F.R. § 4.71a, DC 5010.  Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5261.  Diagnostic Codes 5003 and 5010 have been discussed above.  Diagnostic Code 5256 evaluates ankylosis of the knee; however, none of the evidence shows or suggests ankylosis, therefore, this diagnostic code is not pertinent to this appeal.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  Additionally, General Counsel Opinion 9-98 directs that with respect to DC 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under DC 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

The Veteran had a VA examination in September 2007.  He described stiffness, swelling and locking with use.  He denied weakness, heat, redness, giving way, lack of endurance, fatigability, and dislocation.  Pain was described as constant and localized and aching and sharp in nature.  His pain was at an 8 on a pain scale to 10, with 10 being the worst pain, and was elicited by physical activity and squatting.  He said his condition does not cause incapacitation but limits activities.  X-rays show no significant bone, joint, or soft tissue abnormality.  The physical examination revealed normal gait, flexion to 140 degrees with pain at 140 degrees, and extension to 0 degrees.  No edema or joint effusion was present.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Stability testing was normal, providing evidence against this claim.

In his notice of disagreement, the Veteran said he has medial meniscal tears and that the examiner did not perform tests for meniscal injury.  He also said the examiner did not objectively measure his knee ROM which would have revealed that he was unable to fully flex his knee due to the tears.  He said he lacks 10 to 15 degrees of flexion.  He reported locking, catching, and pain and inability to run or squat.  He has had to curtail functional weight bearing activities.

To address the Veteran's concerns, the Veteran had another VA examination in February 2009.  He reported constant localized pain described as aching, sharp and sticking.  Pain level was an 8 on a scale to 10.  Pain could be elicited by physical activity, squatting, crossing legs, and bending.  He reported weakness, stiffness, swelling, locking, fatigability, pain, tenderness and decreased motion.  He noted medial joint line pain, tenderness, locking/catching, swelling with and following activity.  He said he cannot run and will have pain and swelling with weight bearing activities.  It is difficult for him to perform yard work and he cannot kneel, squat, run, hike, or cross his legs.  

The physical examination revealed tenderness.  He had no subluxation.  ROM measured to 85 degrees flexion, with pain and to 0 degrees extension.  ROM was additionally limited by pain following repetitive use.  X-rays show degenerative arthritic changes.  The examiner said the condition causes mild to moderate impact on his occupation as a physical therapist and moderately hinders running and long distance walking.

February 2009 X-ray findings indicate slight spurring of the tibial spines but no narrowing or intra-articular fluid.  The impression was minimal evidence for early osteoarthritis including slight lateral ligamentous laxity.

As discussed above, the Veteran had a VA examination in November 2010.  In addition to the subjective observations previously noted, the physical examination revealed no definite tenderness of the knee.  The Veteran had increased pain in the medial compartment of the right knee with stressing the medial collateral ligament and with varus positioning of the right knee, which put increased pressure on the medial meniscus.  The McMurray's and Steinman tests were positive for torn medial meniscus.  He reported occasional increased swelling of the knee but the objective examination found no swelling or increased warmth.  Measurements showed that the right leg was shorter than the left leg.  ROM measured to 120 degrees flexion with pain starting at 90 degrees.  Extension was to 0 degrees.  The examiner observed no DeLuca criteria with repetitive motion but noted that pain has the greatest functional impact.  The diagnosis was torn medial meniscus and probable degenerative joint disease of the right knee.  The examiner opined that his condition is moderately severe.

In a November 2011 statement, the Veteran said his MRIs show edema and meniscus tears.  He said he has suffered locking, pain and swelling and should be entitled to the increased rating under DC 5258.  In support of his statement he submitted a May 2005 treatment record which shows complaint of mild effusion but no locking.  The physical examination showed no effusion.  The diagnosis was complex degenerative tear.  The MRI, also dated May 2005, shows the medicus tear and mild prepatellar edema but no joint effusion.  The Board also reviewed the Veteran's testimony before the Board, as discussed above.

In this case, the Board finds that a 20 percent rating is warranted under DC 5258 for the torn meniscus with frequent episodes of locking, pain, and effusion.  While the VA examiners did not observe the locking or effusion, the Veteran is a physical therapist and has worked in the field for decades and has consistently complained of popping and locking of the joint as well as edema.  Thus, because of his professional background, and as long as the Veteran provides VA with statements that are accurate and credible regarding the nature and extent of his disabilities, without indications of exaggeration, the Board is giving him the benefit of the doubt that his torn meniscus causes pain, locking of the joint, and effusion.

A separate compensable rating is not warranted for limitation of flexion or extension.  All testing shows that extension has been to 0 degrees with no pain.  Flexion has been limited to 85 degrees with pain.  For a compensable rating, motion must be limited to at least 10 degrees of extension or 45 degrees of flexion.  In this case, none of the examiners found additional limitation with repetitive use or additional limitation based on the DeLuca criteria.  Even considering the Veteran's complaints of pain, his ROM is far greater than allowed for a compensable rating, let alone a higher rating.

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  Although the General Counsel has not offered a similar opinion under Diagnostic Codes 5258 and 5010, a conclusion that such separate ratings would not constitute pyramiding is consistent with the above General Counsel opinion.  The Court has held that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, DC 5258 relates to damage or deterioration to cartilage of the left knee and DC 5010 deals with deterioration of the bone, due to trauma, as confirmed by X-ray evidence.  The Veteran's symptoms of the medial meniscal tear are described above, and have included frequent episodes of "locking" of the knee and pain and edema.  X-ray findings reveal arthritis and physical examinations revealed pain and limitation of motion with range of motion testing.  This evidence reveals that both arthritis and cartilage damage have been present in the right knee and have caused separate symptoms during the appeal period.  Therefore, the Board concludes that the Veteran is entitled to keep his separate 10 percent rating under Diagnostic Code 5010.

In reviewing all of the evidence, the Board finds that the disability picture has been relatively stable during the pendency of the appeal and thus finds that staged ratings are not warranted.

In summary, the Board finds that the Veteran should be given the benefit of the doubt that his right knee meniscus tear causes pain, locking and effusion, thus warranting a separate 20 percent rating and to this extent, the appeal is granted.  The evidence does not support the assignment of separate ratings for limitation of flexion or extension.  The 10 percent rating assigned for limitation of motion with pain due to osteoarthritis remains unchanged.




C.  Extraschedular Evaluations

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the schedular criteria assigned herein adequately compensate the Veteran's service-connected right hip and right knee disabilities.  Board has considered all subjective complaints and objective findings in assigning the current ratings and finds that the disability pictures are not so unusual or exceptional in nature as to warrant referral of her case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R.      § 3.321(b)(1).

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Additionally, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  While notice was not provided until after the initial adjudication the case, the Veteran's claims were readjudicated in the February 2012 SSOC and accompanying rating decision.  In this case, the Veteran has not demonstrated any prejudicial or harmful error in notice, nor, as discussed herein, has the Board identified any.  Further, since the claims were readjudicated, the Board finds that any defect in the notice is not prejudicial.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's treatment records from VA, military, and private providers.  The Veteran submitted copies of treatment records and detailed statements and set forth his contentions during the hearing before a Veterans Law Judge.  He was afforded VA medical examinations as discussed above.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right hip from osteoarthritis, status post repair of labrum is DENIED while entitlement to a 10 percent rating from November 22, 2010 is GRANTED.

Entitlement to an initial compensable rating for limitation of extension of the right hip from osteoarthritis, status post repair of labrum and entitlement to a rating in excess of 10 percent from November 22, 2010 is DENIED.

Entitlement to an initial 10 percent rating for impairment of the right thigh from osteoarthritis, status post repair of labrum is GRANTED while entitlement to a rating in excess of 10 percent from November 22, 2010 is DENIED.

Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee is denied.

The criteria for a separate 20 percent rating for the meniscus tear in the right knee have been met.  

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


